Citation Nr: 0022964	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for night sweats.  

2.  Entitlement to service connection for genetic 
disabilities for children.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired 
psychiatric disability.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
February 1964.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

In a May 2000 letter, the veteran appears to raise a claim 
for VA pension benefits.  As this matter has not been 
adjudicated, it is referred to the RO for appropriate action.  


REMAND

In a letter to dated in May 2000, the veteran indicated that 
he needed representation and intimated that he had sought 
assistance from Disabled American Veteran's (DAV).  However, 
it is not clear whether the veteran has obtained 
representation from DAV or whether he desires the services of 
some other service organization.  The matter of 
representation must be resolved before the Board can proceed 
with consideration of the issues on appeal.  

Moreover, the veteran has indicated and the record shows that 
he was scheduled for a VA psychiatric examination in May 
2000.  The veteran indicated in correspondence dated in July 
2000 that he was examined in June 2000 at a VA facility in 
Providence, Rhode Island.  The veteran stated that he 
discussed his psychological disturbances with the examiner.  
In addition, the veteran noted that he was treated at a VA 
facility in North Attleboro, Rhode Island.  The Board notes 
that these records have not been associated with the 
veteran's claims file.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain and 
consider such records in the adjudication of the veteran's 
claims.  

Finally, the Board notes that the RO denied a claim for 
service connection residuals of a right leg injury in August 
1999 and notified the veteran of that determination that same 
month.  A statement was received in August 1999 wherein the 
veteran discussed the circumstances surrounding his claimed 
right leg injury.  The Board considers this statement as a 
notice of disagreement with the August 1999 rating action.  
This issue must be remanded to the RO for issuance of an 
appropriate Statement of the Case, and to afford the veteran 
the opportunity to timely perfect an appeal of this issue.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1. The RO should contact the veteran to 
clarify whether he has or desires 
representation.  The RO should undertake 
all appropriate action in accordance with 
the veteran's response, to include 
furnishing to him a list of accredited 
service representatives and the 
appropriate form(s) for designation of a 
representative.

2.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from VA medical 
facilities in Providence and North 
Attleboro, Rhode Island (specifically to 
include the report of any psychiatric 
examination conducted in May 2000); as 
well as pertinent medical records from 
any other source or facility identified 
by the veteran.  If any requested records 
are not available, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file. 

3.  The RO should furnish to the veteran 
(and his representative, if any) a 
Statement of the Case with respect to the 
denial of the claim for service 
connection for a right leg injury.  An 
explanation of appellate rights and 
procedures, along with a copy of a VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, should accompany the Statement 
of the Case.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after completion of any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims currently on appeal in light all 
pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND. 

6.  If any benefit sought by the veteran 
continues to be denied, he (and his 
representative, if any) must be furnished 
a Supplemental Statement of the Case and 
given an opportunity to submit written or 
oral argument in response thereto before 
the matters on appeal are returned to the 
Board for further appellate 
consideration.  

7.  The Board hereby reminds the veteran 
(and his representative, if any), that to 
obtain appellate review of any issue not 
currently in appellate status, to include 
the claim for service connection for a 
right leg disorder, a timely Notice of 
Disagreement and, following the issuance 
of a Statement of the Case, a timely 
Substantive Appeal must be filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; s not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 





